Opinion op the court by
JUDGE O’REAR
Affirming.
Appellant, town of Springfield, Ky., is a town of the sixth cías®, and brings this suit against appellee to re; cover taxes alleged to have been assessed1 against its property, in common with other property in that .town, for the year 1894. It appears that those acting m members of the board of trustees had failed to provide a regular place of meeting of the board, and had been in the habit of meeting at the law office of Mr. Thurman, their legal adviser. On the 15th day of February they met in special session at the saloon of one Green, who was a member of *108tlie board of trustees, having been called into that extra session by the clerk of tlie board. The chairman of the board was not present; whereupon R. B. Curry, one of its members, was chosen president, pro tern. The board, as then constituted, passed' the following order: “February 15, 1894. At a meeting of the board of trustees held at the saloon of John F. Green, in said town, there were present R. B. Curry, John F. Green, and Robert Noe. A. C. Cunningham, the chairman, not being present, R. B. Curry was elected chairman pro tem. Ordered that the levy for town taxes for the year 1894 be 40 cents on each $100.00 of property in said town, and one dollar poll tax for town purposes. The meeting then adjourned.” One of the trustees, by permission of his associates; undertook to and did assess fibe property of the town for the fiscal year, but without being elected or qualified as assessor. Nor was a board of equalization appointed after the assessments to pass upon complaints of taxpayers. Other objections were urged to the levy and attempted collection by appellant, but the foregoing we deem sufficient to notice.
The circuit court adjudged1 the levy and' assessments insufficient, and we think correctly so. The place and manner of the meeting at which the levy ordinance was adopted was not in conformity to law, nor was the assessment. ’On this last point, Judge Cooley, in his work on Taxation, says (pages 352-354): “Necessity for Assessment. An assessment, when taxes are to be levied upon a valuation, is obviously indispensable. It is required as the first step in the proceedings against individual subjects of taxation, and is the foundation of all which follows it. Without an assessment they have no- support, and are nullities. The assessment is therefore the most impor*109tant of all the proceedings in taxation, and the provisions to insure its accomplishing its office are commonly very full and particular. The assessment being so important, the statutory provisions respecting its preparation and contents ought to be observed with particularity. They are prescribed in order to secure equality and uniformity in the contributions which are demanded for-the public service, and if its officers, instead of observing them, may substitute a discretion of their own, the most important security which has been devised for the protection of the citizens in tax cases might be rendered valueless. The assessment must, therefore, be made by the proper officers, or it will be void; and if a board of review, which has the power to appoint the assessors, and afterwards to- review their work, should appoint any of their own members to that office, the appointment would be void, and the assessment made by the appointees illegal. So the assessment will be void if the assessors delegate the office of making it to a clerk.” The important and sovereign power of levying taxes against the citizens’ property, while an essential act of government, must be attended with that circumspection of care and manner that will insure publicity, certainty, and legality of the act done. Such loose-methods as shown in this ease, if tolerated, would .practically leave the property -of the citizens subject to seizure and appropriation at the will and' upon the act of a mere-caucus of a town council; that is, at a casual meeting ( of a majority of its members, at any place within the town, and at which their constituents would have no opportunity to be present, and by that potent influence, or legitimate representation, have their views and interests, directly considered. It was to prevent- such evils that the present statutes on this subject were enacted. The judgment of the circuit court is affirmed.